



COURT OF APPEAL FOR ONTARIO

CITATION: Weenen v. Biadi, 2018 ONCA 344

DATE: 20180409

DOCKET: M48284 (C61429)

Epstein, Hourigan and Paciocco JJ.A.

BETWEEN

Matthew Weenen

Plaintiff

(Respondent/Responding Party)

and

Graziano Biadi

Defendant

(Appellant/Non-Party)

Sarah Turney and Anastasia Reklitis, for the moving
    party, Fasken Martineau DuMoulin LLP

Yan David Payne, for the responding party, Matthew Weenen

Heard: In writing

ADDENDUM

[1]

Following the release of this courts reasons on the Law Firms motion
    for a charging order or solicitors lien, the Law Firm wrote to the panel
    seeking an opportunity for a reconsideration of the decision. Specifically, it
    wanted to make submissions on the issue of whether it is entitled to a charging
    order or lien. Given that the Law Firm addressed the merits of obtaining a
    charging order in its written submissions and that the test for a charging
    order and solicitors lien is the same, the request for a reconsideration is
    denied.

Gloria Epstein J.A.

C.W. Hourigan J.A.

David M. Paciocco J.A.


